Citation Nr: 1418608	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

1. Whether new and material evidence to reopen a claim for service connection for mental disorder, to include schizoaffective disorder, depression, anger, and memory loss.

2. Entitlement to service connection for mental disorder, to include schizoaffective disorder, depression, anger, and memory loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1973 to December 1993.  Previously, he had inactive duty for training service from November 1972 to December 1972 and active duty for training service from December 1972 to May 1973.

A claim for service connection for, inter alia, for mental disorder, to include depression, anger, and memory loss, was denied by the RO in May 2004.  The Veteran did not file a Notice of Disagreement (NOD) with that decision. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO denied the Veteran's request to reopen his service connection claim for mental disorder, to include depression, anger, and memory loss.

In July 2007, the Veteran filed claims for service connection for depression, hearing loss, and tinnitus; the latter two claims were new.  Pertinent to this appeal, in December 2007, the RO construed the Veteran's request as a claim to reopen his service connection claim for mental disorder, to include depression, anger, and memory loss, and denied that claim because no new and material evidence had been submitted.  Additionally, the RO denied the Veteran's claim for hearing loss but granted service connection for tinnitus.  No NOD was filed as to the December 2007 decision.

In April 2008, the Veteran submitted a "request to re-open [service connection] for mental condition," which included new psychiatric evidence.  In December 2008, the RO again denied the Veteran's claim to reopen because the Veteran failed to submit any new and material evidence.  In April 2009, the Veteran filed an NOD, which included additional new psychiatric evidence.  A VA examination was scheduled in January 2011, which the Veteran did not attend.  In March 2011, a statement of the case (SOC) was issued, which considered all of the new evidence submitted, initially allowed the Veteran's claim to reopen based upon the receipt of new and material evidence in April 2009, but ultimately denied the claim because the Veteran failed to report for the January 2011 VA examination.  In May 2011, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  An additional VA examination was scheduled in February 2012, which the Veteran postponed.  Another VA examination was arranged in December 2012, which the Veteran did not attend.  That same month, a supplemental statement of the case (SSOC) was issued denying the Veteran's claim due to his failure to report to the December 2012 VA examination.

In the December 2008 rating decision, the RO denied service connection for mental disorder, to include depression, anger, and memory loss.  However, given the evidence of record (including a diagnosis of schizoaffective disorder), the Board has recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board's decision reopening the Veteran's claim for service connection for service connection for mental disorder, to include schizoaffective disorder, depression, anger, and memory loss, is set forth below.  The claim for service connection for mental disorder, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  By a May 2004 rating decision, the RO denied the Veteran's claim for service connection for mental disorder, to include depression, anger, and memory loss; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's May 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for mental disorder, to include schizoaffective disorder, depression, anger, and memory loss, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran failed to report for scheduled VA examinations in December 2012, however there was good cause for his failure to report.


CONCLUSION OF LAW

1.  The RO's May 2004 rating decision denying service connection for mental disorder, to include depression, anger, and memory loss, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 2013).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for mental disorder, to include schizoaffective disorder, depression, anger, and memory loss.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.156 (2013).

3. The petition to reopen the claim of service connection for mental disorder, to include schizoaffective disorder, depression, anger, and memory loss, is granted. 38 C.F.R. § 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition of the request to reopen the claim for service connection for mental disorder, to include schizoaffective disorder, depression, anger, and memory loss (hereinafter, mental disorder), and the fact that no final decision on any claim is being made, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal being decided have been accomplished.

II. Analysis

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be presumed for certain chronic diseases, to include psychoses, which are manifested to a compensable degree within a prescribed period after service (one year for psychoses).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In a May 2004 rating decision, the RO denied the Veteran's claim for service connection for mental disorder, to include depression, anger, and memory loss, because there was no evidence that he suffered from any mental disorder which could be related to any active duty service incident, event, or exposure.  The pertinent evidence of record at the time of the May 2004 denial includes (1) the Veteran's service treatment records (STRs); (2) VA treatment records from Tomah, Wisconsin VA Medical Center (VAMC) from September 2000 to October 2000; (3) VA treatment records from Iowa City, Iowa VAMC from November 1995 to March 1996 and from April 1996 to March 2001; (4) a private medical report of M. R. Edwards, Ph. D., from July 1995; (5) private medical reports of Dr. R. M. Larsen from August 1995 to October 1995; (6) private medical reports of Dr. V. P. Varner from December 1995 to January 1996; (7) a private medical report of Dr. R. M. Junaid from September 1996; (8) private medical records from the Mayo Clinic from February 1997 to May 1998; (9) a February 2004 VA Gulf War examination; and (10) an April 1996 VA psychiatric examination.  Generally, these records reflect complaints of and treatment for the Veteran's depression, anger, and marital difficulties.  They also reflect various diagnoses or impressions, including depression, major depressive disorder with atypical features, intermitted explosive disorder, and marital discord.  The VA examinations are either silent or negative as to any nexus or causal connection between the Veteran's psychiatric condition and his active duty service.

Although the Veteran was notified of the denial and his appellate rights in a May 17, 2004 letter, he did not initiate an appeal.  No additional evidence was received within one year following notification of the denial, and no additional STRs were received at any point, warranting readjudication of the claims.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's May 2004 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed requests to reopen his claim in July 2007 and April 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims is the RO's May 2004 rating decision.  The RO's December 2007 rating decision is not considered final because of the Veteran's submission of new and material evidence, discussed below, in April 2008.  See 38 C.F.R. § 3.156(b).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since May 2004 includes two private psychiatric reports.  With his April 2008 request to reopen, the Veteran submitted the psychiatric report of Dr. L. Johnson dated June 22 and 29, 1994, which attributes, at least in part, the Veteran's psychiatric condition to a long period of overstress that he experienced in the military - i.e., the last six years of his service in the Navy.  Subsequently, the Veteran submitted an April 19, 2009 letter from Dr. M. E. Lassise stating that the "original diagnosis for [the Veteran] is probably symptomatology arising from his chronic mental illness of Schizoaffective disorder."  The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the May 2004 final denial of the claims.  With respect to the June 1994 report, such evidence is "material" because it relates to an unestablished fact necessary to substantiate his claim, the element of nexus or causation.  With respect to the April 2009 letter, the evidence of a new diagnosis is material to establishing service connection on a presumptive basis, provided it can be shown that the psychosis manifested to a degree of 10 percent within a year of separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

This new and material evidence raises a reasonable possibility of substantiating the Veteran's claims, and the evidence is sufficient to trigger the Secretary's duty to provide a medical examination or opinion under 38 C.F.R. § 3.159.  See Shade, 24 Vet. App. at 118-19.

Accordingly, under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for mental disorder is met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

However, under the circumstances of this case, the Board must also determine whether his claim must nevertheless be denied because he failed to report for his December 2012 VA examination.  When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  When a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b).  The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).

In January 2011, the Veteran was scheduled for a VA examination which he did not attend.  Consequently, his claim was denied.  Another VA examination was arranged for February 2012.  The record reflects that the Veteran's spouse contacted VA to reschedule that VA examination: "Veteran's spouse called on his behalf.  Vet is out of state and unable to make appointment.  Wants to come in June 2012.  MSA provided R/O contact information to re-issue in future."  In September 2012, the RO sent a letter to the Veteran's last address of record in Iowa notifying him that the nearest VA medical facility would contact him to schedule an examination and warning him that failure to report for such examination without good cause could result in the denial of his claim.  A VA examination was scheduled for December 2012, but the Veteran failed to report for it.  Shortly thereafter, the RO contacted the Veteran's representative to obtain a valid phone number for the Veteran, however the representative provided the RO with the same phone number that was on file which had been disconnected.

The Veteran argues that he has lived for the past four years in North Dakota at an address different from his last address of record in Iowa (which he still describes as his permanent address).  He acknowledges his responsibility in informing VA of his current address and expresses his regret for his oversight.  The Board appreciates the Veteran's recognition of his responsibility to apprise VA of his current contact information and his communication of regret.  If this appeal presented the only matter of an oversight by the Veteran, the Board, especially given the Veteran's history of missed examinations and given his lengthy residence at his current address in North Dakota, would not be inclined to find good cause.  However, since the Veteran's spouse ostensibly provided VA with the Veteran's out-of-state contact information, fault cannot be ascribed to the Veteran alone.  Also influencing the Board's decision is the backdrop of the Veteran's marital troubles.  Accordingly, under the narrow facts of this current appeal, the Board finds that good cause has been shown for the Veteran's failure to report for the December 2012 VA examination, as it appears that the RO should have been in receipt of updated contact information for the Veteran after the his spouse provided such in February 2012.  

For these reasons, the Board finds that the Veteran that good cause has been shown for the Veteran's failure to report to his December 2012 VA examination.  The Veteran is hereby advised that any future failure to report for the scheduled examination, without good cause, shall result in denial of his reopened claim for service connection.  See 38 C.F.R. § 3.655(b).


ORDER

As new and material evidence to reopen the claim for service connection for mental disorder has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

A medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

With respect to the need for a medical examination, the Board notes that the June 1994 psychiatric report of Dr. L. Johnson suggesting a nexus between the Veteran's psychiatric condition and his military service and the April 2009 letter from Dr. M. E. Lassise offering a new diagnosis of schizoaffective disorder warrant the provision of a new psychiatric examination.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have satisfied.

Accordingly, the RO should arrange for the Veteran to undergo VA examination by an appropriate medical professional.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the above-noted examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Because it appears that the Veteran has received mental health treatment through VA, relevant, outstanding records should be sought on remand from (1) Iowa City VAMC dated from March 2001 forward, (2) Tomah VAMC dated from October 2000 forward, and (3) Des Moines, Iowa VAMC (no particular dates identified in the record).  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  Specifically, inquire as to psychiatric treatment records from (1) Dr. M. E. Lassise of the Mental Health Center of North Iowa, Inc., in Mason City, Iowa; (2) a cat scan of the Veteran's head in 1996 from Iowa City Hospital; (3) Floyd County Mental Health Clinic in Mason City, Iowa following his hospitalization in October 2000 at the Tomah VAMC; (4) from University of Iowa Hospitals and Clinics in Iowa City, Iowa from February to April 2000; and (5) from his therapist Jean Cline.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  In adjudicating the claim for higher rating, the RO should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran's mental disorder from (A) Iowa City VAMC since March 2001 forward, (B) from Tomah VAMC since October 2000, and (C) Des Moines VAMC.  Inquire of the Veteran whether he has sought treatment for his mental disorder at any other VAMC and obtain any such outstanding records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  Such request should include authorization for records from (A) Dr. M. E. Lassise of the Mental Health Center of North Iowa, Inc., in Mason City, Iowa; (B) a cat scan of the Veteran's head in 1996 from Iowa City Hospital; (C) Floyd County Mental Health Clinic in Mason City, Iowa following his hospitalization in October 2000 at the Tomah VAMC; (D) from University of Iowa Hospitals and Clinics in Iowa City, Iowa from February to April 2000; and (E) from his therapist Jean Cline.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination, by an appropriate medical professional, to assess the nature and etiology of the Veteran's mental disorder.

The entire claims file, to include a complete copy of this REMAND, and copies of any relevant records on Virtual VA (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Clearly identify all current psychiatric disabilities, to include depressive disorder, intermittent explosive disorder, and schizoaffective disorder.  Then, with respect to each such diagnosed disability, the psychologist or psychiatrist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

For any psychosis diagnosed, determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability manifested to a degree of 10 percent within a year of the Veteran's separation from military service.

In rendering the requested opinion, the examiner should consider and discuss the in-and post-service medical and other records, as well as the Veteran's contentions.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the claim to reopen, in adjudicating this claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


